Citation Nr: 1704872	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO. 07-34 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a sinus disorder.

3. Entitlement to service connection for an acquired psychiatric disorder.

4. Entitlement to a disability rating in excess of 0 percent for bilateral hearing loss. 

5. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who served on active duty for training (ACDUTRA) from November 1973 to March 1974 in the Army National Guard. He had additional active service in the Army National Guard from June 1975 to January 1977, and from February 2003 to February 2004, and he had inactive duty training (INACDUTRA) as well over the course of some 26 years and eight months.

This appeal comes before the Board of Veterans' Appeals (Board) from March 2007, October 2007, and December 2011, rating decisions of the RO in San Juan, the Commonwealth of Puerto Rico.

In September 2011, the Board reopened the hypertension and sinusitis claims and remanded them, as well as the psychiatric and TDIU claims, to the RO for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. The Board also granted service connection for right knee, low back, and bilateral hip disorders, and denied an increased rating for a left knee disorder. The Board's decision with respect to those matters is final. See 38 C.F.R. § 20.1100 (2016).


FINDINGS OF FACT

1. The Veteran has a current disability of hypertension, which is etiologically related to symptomatology first noted in service. 

2. The Veteran does not have a current chronic disability associated with his claimed sinus disorder.

3. The Veteran does not have a current chronic acquired mental disorder. 

4. Pertinent to the period on appeal, the average pure tone threshold in the left ear has been no higher than 34 decibels with speech discrimination ability of 100 percent, and the average pure tone threshold in the right ear has been no higher than 33 decibels with speech discrimination ability of 100 percent.

5. Pertinent to the entire period on appeal, the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. Hypertension was incurred in wartime service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. The basic service connection criteria are not met regarding the claimed sinus disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3. The basic service connection criteria are not met regarding the claimed acquired mental disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2016).

4. The criteria for a (compensable) disability rating for bilateral hearing loss have not been met for any period on appeal. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).

5. The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The presumptive diseases include hypertension and psychoses, but do not include sinusitis.

In order for hypertension to have become manifest to a degree of 10 percent, there must be evidence to substantiate that diastolic pressure is predominantly 100 or more; or, that systolic pressure is 160 or more; or, that there is a history of diastolic pressure predominantly 100 or more and that continuous medication for control is required. See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

For VA rating purposes, hypertension means that diastolic blood pressure is predominately 90 mm. or greater; isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016). Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

In order for a psychosis to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.384 (2016) and evidence to substantiate that the disease produces occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, that symptoms are controlled by continuous medication. See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

The term "psychosis" is defined as any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition of the American Psychiatric Association (DSM-5): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; and (h) Substance/Medication-Induced Psychotic Disorder. 38 C.F.R. § 3.384 (2016). 

Service treatment records reveal no complaint of, diagnosis of, or treatment for an acquired mental disorder, or symptoms of an acquired mental disorder at any time. The Veteran was examined at the end of his second period of active duty in June 1977, and was clinically normal with respect to the sinuses and vascular system, and with respect to psychiatric findings. He was assigned a Physical Profile rating of P-1 and S-1. 

At the end of his second period of active duty, the Veteran was examined in January 2004 and had normal sinuses, a normal vascular system, and normal psychiatric findings. However, blood pressure was measured at 163/97. A summary of defects included high blood pressure. He was assigned Physical Profile ratings of P-1 and S-1. A report of medical history notes no history of, or current, depression, excessive worry, nervous trouble of any sort, loss of memory, or trouble sleeping. The Veteran answered affirmatively to a history of sinusitis. 

A November 1, 2004, Medical Assessment also includes a self-report of sinus problems. More than one year after service separation, the Veteran underwent a National Guard examination in March 2005, on which he reported a positive history of sinusitis, high blood pressure, depression, excessive worry, loss of memory, and trouble sleeping. He filed his initial post-service claim in March 2005 and reported the onset of sinusitis on January 5, 2004. 

An April 22, 2005, General Medical Examination reveals normal findings for the nose and sinuses. The examiner noted that the Veteran had high blood pressure, which was controlled with medication, and which was normal at the time of the examination.

A June 11, 2004, Primary Care Note reveals the Veteran's complaint of nasal congestion and shortness of breath since his return from deployment; however, the examination was negative for sinus diseases. The examiner included an assessment of sinusitis, stable. Findings were also negative for neuropsychiatry, including depression. A November 15, 2004, depression screen was negative (VBMS record 03/29/2005). 

An April 22, 2005, General Medical examination reveals complaint of depression and tiredness, and loss of memory episodes from the side effects of hepatitis C treatment. It was noted that the Veteran looked depressed, but findings were otherwise normal.

A May 30, 2007, Mental Health Note reveals a report of depressed mood, sleep disturbance, and lack of motivation due to medical conditions. For approximately one year, the Veteran was having difficulty maintaining sleep and was feeling depressed. The diagnosis was depression NOS (not otherwise specified), rule out major depressive disorder. A June 20, 2007, Problem List includes major depressive affective disorder, recurrent episode, moderate degree; and major depressive disorder, recurrent, moderate (VBMS record 11/19/2007).

A private physician, R. Coca, MD, prepared a letter in July 2007, noting that the Veteran served at Guantanamo Bay as a guard and experienced incidents of having urine and feces thrown at him. He was subsequently diagnosed with Hepatitis C. Prior to leaving for Cuba, he had vaccines for anthrax, influenza, and smallpox. He also developed arterial hypertension and sinusitis during service. The Veteran has been very anxious since the military and has not slept well. He has been diagnosed with anxiety, depression, and schizophrenia. The statement concludes that the conditions that the Veteran is suffering started during military service, that arterial hypertension and sinusitis are most probably a result of his anthrax vaccine, and that his emotional condition started during the military. 

A February 12, 2008, Social Security Psychiatric Evaluation by E. Rodreguez, MD, reveals that the Veteran hurt his left knee around the end of the year 2003, and since then, he has been unable to work, jog, or ride bicycles as he used to. This has affected him emotionally. After the end of the military tour, he was diagnosed Hepatitis C. This also affected him emotionally. The diagnosis was mood disorder due to Hepatitis C and left knee condition with major depression (VBMS record 11/19/2007).

A private physician, N. Ortiz, MD, submitted a statement dated in February 2009, indicating that problems with upper and lower extremities have resulted in unemployment. As a consequence, he presents with symptoms of depression characterized by sleep disturbance, feeling of worthlessness, and frequent deficiencies of concentration, persistence, and pace. Emotional problems are more probable than not to be caused as a result of the accident in service (VBMS record 02/23/2009). 

A March 2009 VA Mental Disorders Examination reveals the onset of sleep-related symptoms as 1-1/2 years prior to the report and onset of memory lapses as 4-5 years prior. After an examination and review of the record, the examiner concluded that no diagnosis was appropriate and that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning. 

A May 9, 2011, VA Problem List notes "acute sinusitis" (VBMS record 05/09/2011). 

A March 2012 VA Mental Disorders Examination finds no mental disorder and no Axis I diagnosis found on previous mental disorder exam dated March 20, 2009. 

A March 2012 sinus examination was completely normal. Sinus x-rays showed no acute sinus disease. The issue was to determine whether the Veteran has sinusitis or at least did when filling his claim for this condition in August 2005, and the likelihood that his sinus condition was related to his anthrax vaccine. The examiner opined that there is no specific evidence that the Veteran had sinusitis while in service; no sinus x-rays were ordered; and, there are only two notes in the claims file that mention sinusitis, but there is no specific evidence to substantiate these notes. It was the examiner's opinion that there is no evidence to substantiate that the Veteran has sinusitis, or that sinusitis was the result of his anthrax vaccine. 

The report of a VA examination dated May 2016 includes findings of a history of high blood pressure since 2003 while in active duty service. It was noted that he was seen at the emergency room in 2004 for high blood pressure. The Veteran was noted to be on hypertensive medications and had no complications. Blood pressure readings were 124/75, 133/75, and 129/94. The average was 128/81. The examiner noted that the Veteran does not have diastolic pressure of predominantly 100 or more, and there was no functional impact on the ability to work. The examiner opined that the condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by service. The rationale was that the claims folder showed a diagnosis and continued treatment for high blood pressure during active service in 2004. 

After a review of all of the evidence, the Board finds that service connection for hypertension is warranted. It would appear the RO denied the claim in August 2005 on the basis that hypertension was not present to a degree of 10 percent or more during service or within one year of service separation. However, those criteria apply only to the applicability of the presumption of service connection. Here, the presumption is not necessary. See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). The evidence establishes diagnosed hypertension in service and a VA medical opinion relates current hypertension to symptoms in service. While service connection for hypertension cannot be presumed, it is demonstrated directly in this case. 

Regarding the claimed sinus disorder, while the Veteran noted a history of sinusitis at the end of his last period of active duty, there was no diagnosis of sinusitis during service, and the concurrent medical examination revealed normal sinuses, probative evidence that there was no chronic sinus disorder at the time. The Board finds that the March 2012 examiner's opinion is persuasive evidence against a current chronic sinus disorder notwithstanding the possible occurrence of acute symptoms. 

The Board has considered the Veteran's assertions in favor of his claim. The Board acknowledges its obligation to read the filings of this pro se claimant liberally.  See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).  

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).

The Board finds that diagnosis of chronic sinusitis, as distinguished from a simple description of symptoms, is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Such a diagnosis requires medical knowledge and is not capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of a diagnosis of chronic sinusitis.  

With respect to the Veteran's lay assertion that sinusitis began on January 5, 2004, while he is competent to describe his sinus symptoms, and would be competent to relate a medical diagnosis of sinusitis described to him by a medical professional, the contemporaneous January 2004 medical examination, which revealed normal sinuses, is highly persuasive evidence that this assertion is not accurate. While a June 2004 examiner included a reference to sinusitis, this reference was not substantiated by the results of that examination, which were normal. 

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), the US Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability. See 38 U.S.C.A. § 1110. Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Such is the case with respect to the claimed sinusitis. 

Turning to the acquired mental disorder, there is a conflict in the medical evidence as to whether the diagnosis of a chronic mental disorder is warranted during any portion of the period on appeal. The Board finds that, to the extent the Veteran has experienced symptoms such as depression associated with his service-connected disabilities during any portion of the period on appeal, these symptoms do not establish a chronic mental disorder that could rise to the level of a "current disability" under VA law. Highly persuasive in this finding are the conclusions stated in the March 2009 and March 2012 VA examinations, that no mental disorder diagnosis was appropriate. While the findings of Dr. Ortiz are presented differently, they are not actually inconsistent with the VA findings. Dr. Ortiz did not in fact provide a diagnosis of a chronic mental disorder. Rather, she described the Veteran's symptoms, which she characterized as "emotional problems" (VBMS record 02/23/2009). 

While the record does contain several mental disorder diagnoses, these are remarkably inconsistent. Dr. Coca's opinion is that the Veteran has been diagnosed with anxiety, depression, and schizophrenia. However, it does not appear that Dr. Coca personally endorsed those diagnoses, as he concluded by describing the Veteran as having an "emotional condition," a description which does not identify an actual chronic mental disorder. Moreover, the reference to schizophrenia, while cited again in the SSA analysis, is otherwise unsubstantiated in the clinical record, raising doubts about Dr. Coca's understanding of the Veteran's medical history. Finally, the statement that the Veteran's "emotional condition" started during military service conflicts directly with the service treatment records and with the Veteran's own description of his symptoms as starting 4-5 years prior to the March 2009 examination, or one year prior to the May 2007 Mental Health Note. These discrepancies undermine the credibility that can be attached to Dr. Coca's statement. 

The Board acknowledges the May 2007 "rule-out" diagnosis of depression NOS versus major depressive disorder and the VA Problem List references to major depressive disorder and major depressive affective disorder. While these are certainly competent evidence, a "rule-out" diagnosis is inherently inconclusive as the examiner is expressing uncertainty as to which, or whether, the proposed diagnoses are warranted. The references in the VA Problem List are not associated with specific examination findings and are not diagnostic in nature. Rather, they provide notice to treating physicians of medical conditions noted in the record. Such references are not as persuasive as the findings of an examiner whose primary purpose is to specifically address the question of whether a mental disorder diagnosis is warranted, and if so, what the most appropriate diagnosis would be. 

Perhaps the most substantial evidence in favor of a chronic mental disorder diagnosis, or "current disability," under VA law, is the February 12, 2008, Social Security Psychiatric Evaluation, which in part attributes the emotional impact from the Veteran's inability to engage in physical activities, at least in part, to the Veteran's service-connected knee disability. The examiner diagnosed a mood disorder due to Hepatitis C and a left knee condition with major depression (VBMS record 11/19/2007).

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

The Board is not persuaded by the February 2008 diagnosis, and finds that the 2009 and 2012 examination findings represent the Veteran's condition throughout the period on appeal. In essence, the Board is persuaded that the February 2008 diagnosis is not correct. 

In finding in favor of the March 2009 and March 2012 examination conclusions, the Board notes that they were clearly based on a review of the record for the purpose of determining whether a mental disorder was present during the period on appeal. Moreover, those findings would appear to be substantiated by later treatment records. The RO has obtained VA treatment records through August 2015. Those records show a notation in May 2012 that the Veteran's hepatitis C had apparently resolved in treatment in private. Subsequent to that notation, there are no further treatments for mental/psychiatric complaints. Indeed, an August 27, 2013, Primary Care Note includes a comprehensive Problem List, which does not include a mental disorder, but lists only the vague entry of "General Psychiatric Examination, other and unspecified." A screen for posttraumatic stress disorder was negative.

As with the issue of sinusitis, the Board finds that providing a diagnosis of a chronic mental disorder, as distinguished from a simple description of symptoms, is not capable of lay observation, but requires medical knowledge. Therefore, the Veteran's assertions in this regard are not competent evidence. 

In sum, the Board finds that the March 2009 and March 2012 VA examinations, which were performed for the specific purpose of determining whether a mental diagnosis was appropriate, and if so, whether such diagnosis was related to service or a service-connected disability, are the most probative and persuasive evidence on this point. The Board concludes that the Veteran does not have an acquired mental disorder, and has not had such disorder at any time pertinent to the period on appeal. To the extent he experienced mental/psychiatric symptoms, consistent with the March 2009 and March 2012 opinions, these symptoms did not meet the criteria for a diagnosis of a mental disorder. 

In reaching the conclusions stated above, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the sinusitis and mental disorder claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)

Increased Rating-Hearing Loss

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. See Lendenman v. Principi, 3 Vet. App. 345 (1992). 

The rating schedule establishes 11 auditory hearing acuity levels based on average pure tone thresholds and speech discrimination. See 38 C.F.R. §§ 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86.

This appeal arises from a service connection claim received at the RO in August 2011. In a December 2011 decision, the RO granted service connection for bilateral hearing loss and assigned an initial rating of 0 percent under Diagnostic Code 6100, effective August 17, 2011. 

An April 2011 Auditory Assessment reveals the following pure tone thresholds in decibels: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
30
35
33
LEFT
35
30
35
35
34

Speech recognition ability was 100 percent in each ear. Applying these values to Table VI results in level I in the right ear and level I in the left ear. Application to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating. 

The report of VA examination in December 2011 reveals the following pure tone thresholds in decibels: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
30
40
30
LEFT
25
25
35
40
31

Speech recognition ability was 100 percent in each ear. Applying these values to Table VI results in level I in the right ear and level I in the left ear. Application to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating. 

The December 2011 examiner found no impact of hearing loss on the Veteran's conditions of daily life including the ability to work. 

In sum, the Veteran's service-connected hearing loss is manifested by reduced auditory acuity which does not meet the requirements for a compensable rating. For these reasons, the Board finds that the weight of the evidence is against the assignment of a schedular rating in excess of 0 percent for bilateral hearing loss. The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for hearing loss. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The Board has considered the Veterans Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007). In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted. The Veterans Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455.

The Board finds that the first Thun element is not satisfied here. The Veteran's service-connected hearing loss is manifested by signs and symptoms such as the need to wear hearing aids. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule, which includes consideration of reduced auditory acuity and difficulty comprehending speech. In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014). 

In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for hearing loss inadequate. See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).

Consideration of TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

Here, pertinent to the period of the hearing loss rating claim on appeal, service connection has been in effect for lumbar spondylosis with bilateral radiculopathy and myositis rated at 40 percent, a left knee meniscal tear rated at 10 percent, left knee arthritis rated at 10 percent, left hip bursitis rated at 10 percent, right hip bursitis rated at 10 percent, right knee patellar enthesopathy rated at 10 percent, and tinnitus rated at 10 percent. The combined disability rating during the period of the rating claim on appeal is 70 percent. There is a single disability ratable at 40 percent or more. Accordingly, the criteria for TDIU are met for the entire period. 

The Veteran's VA Form 21-8940 submitted with his claim reveals he had no post-service work experience at that time. The Veteran's SSA application and associated materials reveal the Veteran had very limited post-service work experience as a laborer and truck driver. According to SSA's assessment, the Veteran walked with a limp and required use of a cane. He was unable to drive a tractor trailer at work, was unable to kneel, and had difficulty walking up stairs and bending. Standing and walking was limited to 3 hours a day. He required assistive devices on difficult terrain and at times when pain is greatly exacerbated. SSA found him disabled under its rules since June 14, 2006. 

As found by the December 2011 VA examiner, the Veteran's bilateral hearing loss and tinnitus have no substantive impact on the Veteran's employability. However, the Board finds that the multiple disabilities of the lower extremities and lumbar spine have had a significant impact on the Veteran's ability to perform physical work. Unfortunately physical labor is the only type of work for which he has any job experience or training. 

In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. VAOPGCPREC 75-91.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Veterans Court discussed the meaning of "substantially gainful employment."  The court noted the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total basket case before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Given the Veteran's very limited training and experience, and his significant physical impairment directly resulting from service-connected disabilities, the Board concludes that the criteria for TDIU are met.

Consideration of Special Monthly Compensation

The Board has considered whether the Veteran's disability picture warrants any level of Special Monthly Compensation (SMC). See 38 U.S.C.A. §§ 1114; 38 C.F.R. §§ 3.350, 3.352. 

The Veteran is currently not in receipt of any level of SMC. The evidence demonstrates that he does not have such impairment due to service-connected disabilities as approximates loss of use of either upper extremity. 38 U.S.C. § 1114(k), (m), (n), (o); 38 CFR § 3.350(a), (c), (d), (e). He has also not been found to be housebound or in need of the aid and attendance of another. 38 U.S.C. § 1114(l), (s), (r) 38 CFR § 3.350(b), (i), (h). The TDIU rating awarded in this decision is based on the combined effect of his lower extremity disabilities and cannot be supported by any single disability. His combined disability rating during the period of the rating claim on appeal is 70 percent, and he has no single disability rated at higher than 40 percent. 38 U.S.C. § 1114(p), (s) 38 CFR § 3.350(f), (i). Under the circumstances here, the Board concludes that no additional SMC is warranted. 

Duties to Notify and Assist

As service connection is being granted for hypertension, there are no further duties to notify or assist with respect to that claim. 

VA's duty to notify was satisfied by letters in March 2005, November 2006, August 2007, March 2009, and October 2011. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, disability records from SSA, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained a thorough medical examination regarding the claims, as well as medical opinions. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In this case, the RO substantially complied with the Board's remand instructions by verifying the Veteran's periods of active service, by obtaining updated treatment records, and by obtaining medical opinions regarding the claimed disorders.





CONTINUED ON NEXT PAGE-ORDER


ORDER

Service connection for hypertension is granted.

Service connection for a sinus disorder is denied.

Service connection for an acquired psychiatric disorder is denied.

A disability rating in excess of 0 percent for bilateral hearing loss is denied. 

TDIU is granted.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


